DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Reb (US 2006/0251582).
Regarding claim 1, Reb discloses a binder comprising a copolymer ([0089]) which comprises a polyvinyl alcohol-derived unit ([0089]) and an ionically substituted acrylate-derived unit ([0089]), the copolymer being cross-linked ([0087], [0089], [0097], [0099], [0102]).
Further, regarding the disclosure of “a binder for a secondary battery electrode” in the instant claim, it is noted that this disclosure does not limit the claim and distinguish it over the prior art.  The courts have found statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44. USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.

Regarding claim 2, Reb discloses all of the claim limitations as set forth above and also discloses the polyvinyl alcohol-derived unit comprises a unit of Formula 1 in the claim ([0089]) and the ionically substituted acrylate-derived unit comprises a unit of Formula 2 in the claim ([0089]).

Regarding claim 4, Reb discloses all of the claim limitations as set forth above and also discloses the copolymer comprises the polyvinyl alcohol-derived unit and the ionically substituted acrylate-derived unit at a weight ratio of 8:2 ([0098]).

Regarding claim 5, Reb discloses all of the claim limitations as set forth above and also discloses the ionically substituted acrylate is sodium acrylate ([0089], [0096], [0098])

Regarding claim 6, Reb discloses all of the claim limitations as set forth above and also discloses the copolymer is a block copolymer comprising the polyvinyl alcohol-derived unit and the ionically substituted acrylate-derived unit ([0089]-[0099]).

Regarding claim 8, Reb discloses all of the claim limitations as set forth above and also discloses the binder comprises an ester ([0087], [0096], [0101]).

Regarding claim 9, Reb discloses all of the claim limitations as set forth above and also discloses in the copolymer, a molar fraction of the ionically substituted acrylate-derived unit among all units excluding the polyvinyl alcohol-derived unit is 100 mol% ([0089]-[0098], an embodiment is disclosed with only the PVA and polyacrylate units therein).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reb (US 2006/0251582) as applied to claim 1 above.
Regarding claims 3 and 7, Reb discloses all of the claim limitations as set forth above but does not explicitly disclose the copolymer comprises 2000-3000 units of Formula 1 and 1000-2000 units of Formula 2, nor has a weight avg molecular weight of 100K to 500K Da.  However, the change in the molecular properties is not considered to confer patentability to the claims.  Reb (see [0073], [0087], [0089], [0097], [0098]) teaches that it was known in the art at the time of the invention that varying the molecular properties will vary the chemical properties of said polymer material.  Therefore the chemical properties of said polymer material is a variable that can be modified, among others, by varying the the molecular properties of said polymer material.  For that reason, the molecular properties, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the molecular properties cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the molecular properties in the polymer of Reb to obtain the desired chemical properties of said polymer material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tsukahara et al. (US 6,048,637) discloses in Fig 1, a battery (Abstract) including a binder comprising a PVA and polyacrylate crosslinked material (Abstract).

Harada et al. (US 2008/0274409) discloses a battery (Abstract) including a binder comprising a PVA unit and a polyacrylate unit crosslinked ([0076]).

Abe et al. (US 2011/0039145) discloses in Figs 1-2, a battery ([0002]) including a binder comprising a PVA unit and a polyacrylate unit crosslinked ([0070]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725